Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-12, and species VII, allegedly encompassed by claims 1-4 and 10-12, in the reply filed on February 12, 2021 is acknowledged. However, species VII is not encompassed by claim 4.
Claims 4-9 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 12, 2021.
In the following rejections, reference characters and other claim element identifiers may be recited only for the first recitation of identical claim elements.
Also, in view of any relevant objection or non-prior art rejection, the prior art is applied consistent with at least any way applicant discloses the claimed scope of the claim language.
In addition, a reference applied to a claim is not applied for an explicit disclosure of the highlighted claim language, and the highlighted claim language is further addressed elsewhere in the Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manzione (5195023) and Zhang (20110127642).
At column 1, line 62 to column 2, line 5, column 2, lines 31-35, column 3, lines 7-9, and column 3, line 22 to column 4, line 6, and claim 1, Manzione discloses the following:
	Re claim 1: A molded semiconductor package, comprising: a semiconductor die 25 embedded in a mold compound “plastic encapsulant”; a plurality of metal “copper” leads 11 embedded in the mold compound and electrically connected 24 to the 
 	Re claim 2: The molded semiconductor package re 1, wherein the first plurality of features formed in the exterior surface of the mold compound comprises a first plurality of grooves 23 formed in the exterior surface of the mold compound. 
	Re claim 3: The molded semiconductor package re claim 2, wherein at least one groove of the first plurality of grooves is continuous and surrounds the semiconductor die in a vertical projection which is perpendicular to the exterior surface of the mold compound (figures 1 and 2).
	Re claim 10: The molded semiconductor package re 1, wherein the first plurality of features formed in the exterior surface of the mold compound comprises a first plurality of grooves formed as a grid “grid” in the exterior surface of the mold compound. 
	Re claim 11: The molded semiconductor package re 1, wherein the first plurality of features disrupts the planarity of the exterior surface of the mold compound above the plurality of metal leads. 
	Re claim 12: The molded semiconductor package re 11, further comprising a second plurality of features 23 formed in the exterior surface of the mold compound, the second plurality of features disrupting the planarity of the exterior surface of the mold compound above the semiconductor die. 
	However, Manzione does not appear to explicitly disclose the following: 

	Nonetheless, in paragraph 18, Zhang discloses the following:
	Re claim 1: the leads “traces”/10 electrically connected “electrically coupled” to the semiconductor die 106. 
	Moreover, it would have been obvious to combine the disclosures of Manzione and Zhang as follows:
	Re claim 1: the leads of Manzione electrically connected to the semiconductor die of Manzione. 
	In particular, it would have been obvious to combine the disclosures of Manzione and Zhang because it would facilitate provision of the leads connected to the semiconductor die of Manzione, and it would further enable electrical connection of the leads and die of Manzione.

Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
April 6, 2021